FILED
                            NOT FOR PUBLICATION
                                                                            JUN 30 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DENYS ERNESTO CERRITOS                           No. 12-72100
MARTINEZ,
                                                 Agency No. A044-025-138
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 7, 2016
                              Pasadena, California

Before: REINHARDT and WARDLAW, Circuit Judges and KORMAN,** Senior

District Judge.

      Denys Ernesto Cerritos Martinez appeals the Department of Homeland

Security’s (“DHS”) order reinstating removal, and the Immigration Judge’s (“IJ”)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
order affirming the negative reasonable fear determination made by an asylum

officer. We have jurisdiction pursuant to 8 U.S.C. § 1252. We grant the petition

for review, vacate both orders, and remand for new proceedings.

      1. The record presented on appeal does not contain evidence sufficient to

sustain the order reinstating removal. Before reinstating an order of removal,

“[t]he immigration officer must obtain the prior order of exclusion, deportation, or

removal.” 8 C.F.R. § 241.8(a)(1). The document the government identifies as

Martinez’s prior order of removal is largely illegible, and the date on that

document does not match the date listed on the “notice of intent/decision to

reinstate prior order.” Because the government has not satisfied the applicable

requirements, Martinez is not removable under the current reinstatement order.

See Lin v. Gonzalez, 473 F.3d 979, 983 (9th Cir. 2007).

      2. As to the reasonable fear determination, the parties agree that the IJ’s

one-page, checkbox order does not allow for adequate judicial review. See Ghaly

v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995). Moreover, in the nearly four years that

this appeal has been pending, the government has not been able to obtain the

record of the reasonable fear proceedings. Martinez is therefore entitled to a new

hearing before the IJ. See Jiang v. Holder, 754 F.3d 733, 741 (9th Cir. 2014).

      PETITION GRANTED; REMANDED with instructions.


                                           2